Exhibit 12.1 FREEPORT-McMoRan COPPER & GOLD INC. COMPUTATION OF RATIOS OF EARNINGS TO FIXED CHARGES (in millions except ratios) For the years ended December 31, 2008 2007a 2006 2005 2004 (Loss) income from continuing operations before income taxes, minority interests in consolidated companies, equity in affiliated companies' net earnings and cumulative effect of accounting changes $ (13,309 ) $ 6,111 $ 2,820 $ 2,028 $ 572 Amortization of previously capitalized interest 25 17 18 18 18 Less: capitalized interest (122 ) (147 ) (11 ) (4 ) (3 ) (Losses) earnings from continuing operations before fixed charges before adjustments for fixed charges $ (13,406 ) $ 5,981 $ 2,827 $ 2,042 $ 587 Fixed charges: Interest expense, net of capitalized interest 567 496 71 124 140 Capitalized interest 122 147 11 4 3 Amortization of debt expenses, premiums and discounts 17 17 5 8 8 Interest portion of rental expense 18 12 1 1 1 Total fixed charges 724 672 88 137 152 Adjusted (losses) earnings $ (12,682 ) $ 6,653 $ 2,915 $ 2,179 $ 739 Ratio of earnings to fixed charges a - b 9.9 33.1 15.9 4.9 Preferred dividend requirements: Total fixed charges $ 724 $ 672 $ 88 $ 137 $ 152 Preferred stock dividends 347 340 116 128 103 Combined fixed charges and preferred stock dividends $ 1,071 $ 1,012 $ 204 $ 265 $ 255 Ratio of earnings to combined fixed charges and preferred stock dividends a - c 6.6 14.3 8.2 2.9 a. For purposes of computing the consolidated ratio of earnings to fixed charges, earnings consist of (loss) income from continuing operations before income taxes, minority interests in consolidated subsidiaries, equity in affiliated companies' net earnings and cumulative effect of accounting changes. Minority interests in majority-owned subsidiaries were not deducted from earnings as all such subsidiaries had fixed charges. Fixed charges from continuing operations consist of interest (including capitalized interest) of all indebtedness; amortization of debt discounts, premiums and expenses; and that portion of rental expense that FCX believes to be representative of interest. For purposes of calculating the ratio of earnings to combined fixed charges and preferred stock dividends, the preferred stock dividend requirements were assumed to be equal to the pre-tax earnings that would be required to cover such dividend requirements. The amount of pre-tax earnings required to cover such preferred stock dividends was computed using the effective tax rate for each applicable year. b. As a result of the loss recorded in 2008, the ratio coverage was less than 1:1.FCX would have needed to generate additional earnings of $13.4 billion to achieve coverage of 1:1 in 2008. c. As a result of the loss recorded in 2008, the ratio coverage was less than 1:1.FCX would have needed to generate additional earnings of $13.8 billion to achieve coverage of 1:1 in 2008.
